



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Fraser, 2018 ONCA 820

DATE: 20181011

DOCKET: C64910

Simmons, Rouleau and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Nathan Fraser

Appellant

Louis P. Strezos, as duty counsel

Nathan Fraser, in person

Jessica Smith Joy, for the respondent

Heard: October 4, 2018

APPEAL BOOK ENDORSEMENT

[1]

We agree that the trial judge failed to give effect to the appellants
    qualification of the facts as read in on his guilty plea when the trial judge
    described in his list of aggravating factors the accidental blast from the
    sawed-off shotgun as narrowly missing the complainant.  As we read his reasons,
    this mis-description factored into the sentence imposed on the possession of a
    prohibited firearm charge.

[2]

We allow the appeal in part, reduce the effective sentence imposed on
    that charge from five years and thirty-four days to four years, seven months
    and four days.  We otherwise see no error in the trial judges reasons and
    dismiss the balance of the sentence appeal.


